Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 16, 2018

                                      No. 04-18-00253-CV

                          JC FODALE ENERGY SERVICES, LLC,
                                      Appellant

                                                v.

                                        Jenny HENNES,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI12710
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        Appellants' unopposed second a motion for an extension of time to file appellants’ brief
is granted. We order appellants to file their brief by November 2, 2018. Counsel is advised that
no further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court